DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words and includes the language, “[t]he present disclosure is directed to . . . .”  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 requires that the solder material have a substantially semi-spherical shape. The scope of the claim is vague because it is not known how close or far from spherical the solder has to be in order for it to be semi-spherical.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8 – 10, 13 and 16 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2021/0272921 to Arifeen et al.
Regarding claim 1, Arifeen et al. teach A device (Fig. 5, for example), comprising: 
a substrate (SD) having a first surface; 
a ring-shaped conductive structure (202T) on the substrate, the ring-shaped conductive structure extending away from the substrate, the ring-shaped conductive structure including: 
a second surface facing away from the substrate; 
an opening (R, reservoir) extending towards the substrate; 
an interior sidewall that surrounds the opening; and 
an exterior sidewall that surrounds the opening, the interior sidewall, and the second surface (See Fig. 5A, tubular structure includes interior and exterior sidewalls, as shown, ¶ [0033]).
Regarding claim 2, Arifeen et al. teach a device, wherein the second surface of the ring-shaped conductive structure extends between and separates the interior sidewall and the exterior sidewall. See Fig. 5A.
	Regarding claim 3, Arifeen et al. teach a device, wherein a ring-shaped solder portion (204) is on the second surface of the ring-shaped conductive structure.
	Regarding claim 4, Arifeen et al. teach a device, further comprising a cylindrical conductive structure on the first surface of the substrate, the cylindrical conductive structure extending away from the first surface of the substrate, the cylindrical conductive structure includes: 
a third surface facing away from the substrate; and 
an exterior sidewall that surrounds the third surface. See Fig. 9. Arifeen et al. teach forming multiple cylindrical/ring shaped structures.
	Regarding claim 5, Arifeen et al. teach a device, wherein: 
the ring-shaped conductive structure has a first dimension extending between the first surface and the second surface; and 
the cylindrical conductive structure has a second dimension extending between the first surface and the third surface, the second dimension being substantially equal to the first dimension since the cylinders are made by the same process.
	Regarding claim 6, Arifeen et al. teach a device, wherein the substrate further comprises: 
a first contact pad (B) on the first surface of the substrate, the first contact pad having a fourth surface with a first area, the first contact pad coupled to the ring-shaped conductive structure (Fig. 5); and 
since Arifeen et al. teach making multiple columns, a second contact pad on the first surface of the substrate, the second contact pad having a fifth surface with a second area, the second contact pad coupled to the cylindrical conductive structure.
	Regarding claim 8, Arifeen et al. teach a device, wherein the opening exposes a contact pad (B) of the substrate. See Fig. 5.
	Regarding claim 9, Arifeen et al. teach a device, comprising: 
a die (SD) including: 
a substrate having a first surface; 
a first conductive structure (200) on the first surface, the first conductive structure extending away from the first surface and including: 
a second surface (top of column) spaced apart from the first surface by a first dimension extending between the first surface and the second surface; 
an opening (R) in the first conductive structure; and 
a first wall (202T) surrounding the opening; 
a second conductive structure on the die, the second conductive structure extending away from the first surface and including: 
a third surface spaced apart from the first surface by a second dimension extending between the first surface and the third surface, the second dimension being substantially equal to the first dimension. 
Arifeen et al. teach the second conductive structure, although not shown, since Arifeen et al. teach forming multiple pillars with the same process. See ¶ [0039].
	Regarding claims 10 and 11, Arifeen et al. teach a device, wherein the second and third surfaces are substantially circular rings.
	Regarding claim 13, Arifeen et al. teach a device, further comprising: 
a first solder portion (204) on the second surface of the first conductive structure, the first solder portion including: 
a first point furthest away from the second surface (See Fig. 5, top of solder); and 
a third dimension extending from the second surface to the first point (see Fig. 5)
a second solder portion on the third surface of the second conductive structure, the second solder portion including (Fig. 9; ¶ [0039], Arifeen et al. teach multiple columns): 
a second point furthest away from the third surface; and 
a fourth dimension extending from the third surface to the second point, the fourth dimension being substantially equal to the third dimension.
Regarding claim 16, Arifeen et al. teach a method, comprising: 
forming a ring-shaped conductive structure on a first contact pad (B) of a substrate by: 
forming a first conductive material (202T/202S) on the first contact pad, the first conductive material including an exterior wall and an interior wall surrounding an opening (R); 
forming a first solder material (204) on the ring-shaped conductive structure, the first solder material being ring-shaped (circular is considered ring-shaped).
	Regarding claim 17, Arifeen et al. teach a method, further comprising: 
forming a cylindrical conductive structure on a second contact pad of the substrate by: 
forming a second conductive material on the second contact pad (Fig. 9; ¶ [0039], multiple columns are formed); 
forming a second solder material on the second conductive material, the second solder material as best understood, being inherently substantially semi-spherical shaped since the solder would not be perfectly spherical.
	Regarding claim 18, Arifeen et al. teach a method, wherein forming the ring-shaped conductive structure on the first contact pad of the substrate further comprises: forming a photoresist material with an opening exposing a conductive layer coupled to the first contact pad of the substrate; and 
forming the first conductive material partially filling the first opening (¶ [0039]).
	Regarding claim 19, Arifeen et al. teach a method, wherein forming the first solder material on the ring-shaped conductive structure further comprising forming the solder material on the first conductive material in the first opening. See Fig. 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Arifeen et al.
Arifeen et al. teach a method, further comprising: 
coupling the first solder material to a contact of an electrical component (310). 
Arifeen teach that is conventional in the art to encapsulate BGA packages with a molding compound (¶ [0026]). Arifeen et al. do not explicitly teach forming a molding compound on the substrate and the electrical component, the molding compound encasing the substrate. It would have been obvious to one having ordinary skill in the art at the time the inventio was filed to encapsulate the device in a molding compound since it is conventionally done, and it is desirable to protect the device from environmental damage.
Allowable Subject Matter
Claims 7, 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or reasonably suggest: 
“the second diameter being less than the first diameter, ” as recited in claim 12;
“the second contact coupled to the second solder portion, the second area is less than the first area,” as recited in claim 14; nor
“the second contact pad coupled to the second conductive structure, the second area being less than the first area,” as recited in claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814